United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 21, 2005

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                 No. 04-31016
                               Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

THOMAS ANTHONY BAIN,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           (5:04-CR-50008-ALL)
                          --------------------

Before WIENER, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant         Thomas     Anthony     Bain    appeals       his

conditional guilty-plea convictions for conspiracy to possess with

intent to distribute 50 grams or more of methamphetamine and

possession     with   intent    to    distribute   50   grams    or    more     of

methamphetamine.      Bain argues that the district court erred by

denying his motion to suppress evidence and statements obtained as

a result of a traffic stop.          He contends that the traffic stop was

unlawfully prolonged after the computer check on his license was


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
completed, thereby invalidating his consent to the search of his

car.     He   asserts    that   the   search      of   the    cigarette    package

containing a marijuana cigarette was beyond the scope of the

protective search for weapons that was being conducted when the

marijuana cigarette was found, making his arrest for possession of

marijuana unlawful.       He maintains that the search of the safe in

his car containing methamphetamine was illegal because he did not

consent to the search of the safe and because his arrest was

unlawful.

       In reviewing the denial of a motion to suppress, we review the

district court’s factual findings for clear error and review the

district “court’s ultimate conclusions on Fourth Amendment issues

drawn from those facts” de novo.            United States v. Santiago, 310
F.3d 336, 340 (5th Cir. 2002).         We view the evidence introduced at

the    suppression    hearing   in    the   light      most   favorable    to   the

prevailing party.       Id.

       The computer check of Bain’s license revealed that his license

was suspended, giving the officer probable cause to arrest Bain,

meeting a higher standard than the reasonable suspicion standard

necessary to continue the traffic stop.                   See United States v.

Baker, 47 F.3d 691, 693 (5th Cir. 1995) (probable cause more

stringent standard than reasonable suspicion).                 Accordingly, the

prolonging    of     Bain’s   detention     did     not    violate   the    Fourth

Amendment.    See United States v. Gonzalez, 328 F.3d 755, 758 (5th

Cir. 2003).

                                       2
     An arrest does not violate the Fourth Amendment if the officer

making the arrest has probable cause to arrest the defendant for

any crime, regardless of whether the defendant can be lawfully

arrested for the crime for which the officer states or believes he

is making the arrest.      Devenpeck v. Alford, 125 S. Ct. 588, 593-95

(2004).     As the officers had probable cause to arrest Bain for

driving on a suspended license, Bain’s arrest was lawful even if

the search of the cigarette package containing the marijuana

cigarette violated the Fourth Amendment. See id. Likewise, Bain’s

arrest was lawful, the subsequent search of the car safe containing

methamphetamine was a legal search incident to a valid arrest. See

New York v. Belton, 453 U.S. 454, 460-61 (1981).

     We do not reach the issue whether the search of the cigarette

package   violated   the   Fourth   Amendment   because   the   marijuana

cigarette would have been discovered inevitably during the legal

search of the car after Bain’s arrest and was not suppressible

regardless of whether it was initially obtained illegally.            See

United States v. Seals, 987 F.2d 1102, 1108 (5th Cir. 1993).

Neither do we reach the issue whether Bain’s consent to the search

of the car was valid because none of the challenged evidence was

suppressible, even in the absence of consent.

AFFIRMED.




                                    3